Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 4, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149270(28)(30)(31)(33)(35)(37)(38)                                                  Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  JOHN KRUSAC, Personal Representative of the                                      Bridget M. McCormack
  ESTATE OF DOROTHY KRUSAC,                                                              David F. Viviano,
                                                                                                       Justices
             Plaintiff-Appellee,                             SC: 149270
                                                             COA: 321719
  v                                                          Saginaw CC: 12-015433-NH


  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Defense Trial
  Counsel, the Michigan Protection & Advocacy Services, Inc., and the Regents of the
  University of Michigan to file amicus curiae briefs are GRANTED. The briefs submitted
  by those amici are accepted for filing. It is further ordered that the separate motions of
  the Michigan State Medical Society and American Medical Association, the Munson
  Healthcare, Inc., and the Michigan Health and Hospital Association to file amicus curiae
  briefs and to extend the time for filing the briefs are GRANTED. The briefs of those
  amici will be accepted for filing if received on or before November 19, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2014